Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/20 and 07/23/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the pointed insertion section is textured” (claim 34) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 32, and 33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hebrank (4,681,063). 
RE claim 23, Hebrank (4,681,063) discloses a vacuum pick-up apparatus usable in a material handling system for manipulating an object (20), comprising: a suction head (See Fig. 3) comprising a flexible suction cup (37) having an inlet flow opening (see Figs. 6 & 7); a vacuum pump system (27) (See Fig. 2; and Col. 4, lines 41-50) operable for applying a vacuum flow rate through the flexible suction cup of the suction head and manipulating an object; and a mechanical piercing mechanism (42) (see Exhibit A) operable for moving in conjunction with the flexible suction cup and piercing into the object to assist in manipulating the object.
RE claim 32, Fig. 7 of Hebrank’s vacuum pick-up apparatus (4,681,063) (see Exhibit A) teaches the mechanical piercing mechanism (42) extends through the flexible suction cup. 
RE claim 33, Figs. 6 and 7 of Hebrank’s vacuum pick-up apparatus (4,681,063) also show that the mechanical piercing mechanism (42) includes a pointed insertion section for piercing into the object.
Exhibit A 
                  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 23 and 33 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Warren (4,019,430). 
RE claim 23, Warren (4,019,430) discloses a vacuum pick-up apparatus usable in a material handling system for manipulating an object (3), comprising: a suction head (See Fig. 1) comprising a flexible suction cup (2) having an inlet flow opening (see Fig. 5); a vacuum pump system (see Col. 2, lines 17-38) operable for applying a vacuum flow rate through the flexible suction cup of the suction head and manipulating an object; and a mechanical piercing mechanism (16) (see Exhibit B) operable for moving in conjunction with the flexible suction cup and piercing into the object to assist in manipulating the object.
RE claim 33, Warren’s vacuum pick-up apparatus (4,019,430) (See Exhibit A) teaches the mechanical piercing mechanism includes a pointed insertion section (18) for piercing into the object.
Exhibit B
                    
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Claims 24-27 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ritchart (5,769,086). 
RE claim 24, Ritchart (5,769,086) discloses an apparatus usable in a material handling system for manipulating an object (90), the apparatus comprising: a drive (a motor 56, 62 of Fig. 1; a motor (82 of Fig. 17); a mechanical piercing mechanism comprising including a body (14) (See Fig. 1) with a first end (51 or 74 of Fig. 1) coupled to the drive and an opposite pointed second end (16) for piercing a target object (90). Ritchart’s piercing device (5,769,086) shows the mechanical piercing mechanism (16) is being rotatable by a motor (82) (See Fig. 17; Col. 6, lines 18-45) relative to a rotational axis, and wherein the mechanical piercing mechanism is axially movable by motors (62) relative to the target object for piercing into the target object; whereas another movable member (18), which could be considered as a weighted member; wherein the weighted member is axially movable by a motor (56) relative to the piercing mechanism (see Figs. 1-8). 
RE claim 25, Ritchart’s piercing device (5,769,086) teaches that the mechanical piercing mechanism (14) (See Fig. 1) is axially rotatable by a motor (82) (See Fig. 17; Col. 6, lines 18-45) relative to the rotational axis in a first direction when it is piercing into the target object for manipulating the target object, and axially rotatable relative to the rotational axis in a second opposite direction for releasing the object.
RE claims 26 and 27, Figs. 2-8 of Ritchart’s piercing device (5,769,086) also disclose the mechanical piercing mechanism (16) substantially extends through the weighted member (18) (see from Fig. 3 to Fig. 7), and wherein the weighted member (18) is operable to stabilize and restrain the target object during manipulation wherein the weighted member is operable to oppose movement (See arrow in Fig. 8) of the target object during release. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Hebrank’s vacuum pick-up apparatus (4,681,063) in view of Bermudez (5,800,256). 
Hebrank’s vacuum pick-up apparatus (4,681,063), as presented above, does not specifically show the mechanical piercing mechanism being textured. However, Bermudez (5,800,256) teaches a gripping tip provided with a textured with ridges (see abstract) to provide frictions to a user. Thus, it would have been obvious to one of ordinary skill in the material gripping art before the effective filing date of the invention to provide a textured tip on the Hebrank’s vacuum pick-up apparatus (4,681,063) as taught by Bermudez (5,800,256) to provide frictions to a user. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Warren’s vacuum pick-up apparatus (4,019,430) in view of Hebrank’s vacuum pick-up apparatus (4,681,063)
Warren’s vacuum pick-up apparatus (4,019,430), as presented above, does not specifically show the mechanical piercing mechanism extends through the flexible suction cup. However, Fig. 7 of Hebrank’s vacuum pick-up apparatus (4,681,063) teaches the mechanical piercing mechanism (42) extends through the flexible suction cup. Thus, it would have been obvious to one of ordinary skill in the vacuum lifting and supporting art before the effective filing date of the invention to provide a longer length on the mechanical piercing mechanism of Warren’s vacuum pick-up apparatus (4,019,430) as taught by Hebrank’s vacuum pick-up apparatus (4,681,063) to extend through the flexible suction cup so that a user can further test or touch the inner portion of the object. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Warren’s vacuum pick-up apparatus (4,019,430) in view of Bermudez (5,800,256). 
Warren’s vacuum pick-up apparatus (4,019,430), as presented above, does not specifically show the mechanical piercing mechanism being textured. However, Bermudez (5,800,256) teaches a gripping tip provided with a textured with ridges (see abstract) to provide frictions to a user. Thus, it would have been obvious to one of ordinary skill in the material gripping art before the effective filing date of the invention to provide a textured tip on the Warren’s vacuum pick-up apparatus (4,019,430) as taught by Bermudez (5,800,256) to provide frictions to a user. 
Allowable Subject Matter
Claims 28-30 and 36-38 are allowed.
The prior art, Ritchart’s piercing device (5,769,086) or Hebrank’s vacuum pick-up apparatus (4,681,063), Warren’s vacuum pick-up apparatus (4,019,430), does not teach or suggest “a mechanical piercing mechanism comprising a plurality of pivoting arms each having pointed ends, the pivoting arms being pivoted to manipulate a target object via the pointed ends piercing into the target object.” 
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Endlicher; Hannes discloses a vacuum cup and a piercing mechanism.
Trudeau; Allen E. shows a pointed end with a vacuum suction device and a weight member. 
All other references provide a pointed piercing mechanism with different structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651